Citation Nr: 1438902	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, prior to April 7, 2011, and in excess of 60 percent from April 7, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from October 1961 to October 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision the granted service connection and assigned an initial noncompensable rating for hearing loss, effective April 21, 2005, and an August 2013 rating decision that denied TDIU.  

The claim for increased rating for bilateral hearing was previously before the Board in January 2011 at which time it was remanded for additional development.  

In a January 2012 rating decision, the Appeals Management Center (AMC) increased the disability rating assigned to the bilateral hearing loss to 60 percent, effective April 7, 2011.  

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his January 2014 VA Form 9, perfecting the TDIU claim, the Veteran requested to be provided a videoconference hearing at the RO.  To date, he has not been afforded a hearing.  

Although the claim is being remanded to afford the Veteran the opportunity to present testimony at a hearing before the Board, the Board must point out that the evidence with regard to the hearing loss claim is inadequate and new examination is required.  The January 2012 rating decision that increased the rating to 60 percent, effective April 7, 2011, referenced private audiometric findings dated that same day.  Review of the April 7, 2011, record, however, fails to show that the examiner addressed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).  Thus, a new examination should be conducted on remand. 

Accordingly, this case is REMANDED for the following development:

1.  Schedule the Veteran for a VA audiological examination to assess the current severity of the service-connected bilateral hearing loss.  The claims folder and all pertinent records should be made available to the examiner for review. 

All indicated tests and studies should be conducted. 

The examiner must also describe the functional effects of the Veteran's hearing disability.  The examiner should note whether hearing loss causes marked interference with employment or there are other exceptional factors present.  

2.  Thereafter readjudicate the Veteran s claims.  If any benefit sought on appeal remains denied he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto 

3.  Schedule the Veteran for a Video Conference Board Hearing in accordance with applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



